Avenant n°OAa l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

AVENANT N°.C, A L’ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER
DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU LE 2
Septembre 2011 A LILEKO

Contrat de Concession Forestière n°037/11, SODEFOR, Groupement LIKOMBE

REMARQUES PREALABLES

Le plan de gestion du Contrat de Concession de Forestière n°037/11 prévoit une mise en
exploitation pendant la période 2012 à 2015. Pour des raisons liées aux contraintes de
l'exploitation, celle-ci a débuté en 2013. L'avenant aux clauses sociales prend en compte ce
décalage dans l'annexe présentant le chronogramme de réalisations des projets
communautaires basé sur la disponibilité de la trésorerie issues des redevances
prévisionnelles. Ainsi l'année 1 du chronogramme correspond à la 1°° année d'exploitation.
Les réalisations financées et réalisées sur l'avance de 10% du montant des travaux sont
incorporées dans le TO du chronogramme.

Le premier bloc quadriennal comprenant les AAC 1, 2, 3 et 4 est couvert par trois accords
de clauses sociales :

- Le premier accord de clause sociale concerne la communauté locale des villages
BAHANGA 1, BAHANGA 2, BASALI, IBOI, BOGBAYA du Groupement BAHANGA, il porte
partiellement sur les AAC 1 et 2, et intégralement sur les AAC 3 et 4. Le montant
prévisionnel du fonds de développement est estimé à 445.862 $

- Le second accord de clause sociale concerne la communauté locale du village
YAMBOMA du Groupement LIKOMBE. || porte partiellement sur l'AAC1 et dispose d’un
fonds de développement prévisionnel et estimatif évalué à 28.966 $

-__ Le troisième accord de clause sociale concerne la communauté locale des villages
ILONGO 1, BOKPOLOA, LIAMBE 1, LIAMBE 2 du Groupement ILONGO. il vise en
partie les ACC1 et 2. Cet accord dispose d’un fonds de développement prévisionnel
et estimatif, évalué à 50.221 $

Le présent avenant porte sur le deuxième accord.

BABAIKE WA | MONDIMO BASOKO MAKANDA KPETA ATISE | MONGANGA
| LIKUNDE François MOTENGA Gérard MAWA
7
ad se M k 11
KITOKO Hélène | LOFOLI MEKASO Pasteur NGUMA
François ENGBA SALISALI BATIFGO
| & TE M Cr

1/21
Avenant n° 0-.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Le présent avenant est conclu entre:
d’une part,

1° La Communauté locale du village Yamboma du Groupement LIKOMBE, représentée par
les membres du Comité Local de Gestion en sigle « CLG »

N°_| Nom Fonction
[01 | BABAIKE WA LIKUNDE Jean Pierre Président
02 | MONDIMO François Secrétaire
03_| BASOKO MOTENGA Michel Trésorier
04 | MAKANDA Gérard Conseiller
05 | KPETA ATISE Edouard Conseiller
06 | MONGANGA MAWA Conseiller
07_| KITOKO Hélène Conseiller
[08 | LOFOLI François Conseiller
09 | MEKASO ENGBA Conseiller
10 | Pasteur SALISALI Observateur/ Société civile
11 Représentant du concessionnaire

Et d'autre part,

2° La Société de Développement Forestier, en sigle SODEFOR, immatriculée au registre de
commerce sous le numéro 32414-Kin, ayant son siège au n°2165, avenue des Poids Lourds,
commune de la Gombe, ville de Kinshasa, représentée par Mr. José Albano Maïa Trindade,
ci-après dénommée « Le concessionnaire forestier »

Entendu que :

SODEFOR a signé en date 2 septembre 2011, un accord des clauses sociales avec la
Communauté locale du village Yamboma du Groupement LIKOMBE

La société est titulaire du contrat de concession forestière n°037/11 du 24 octobre 2011 issu
de la conversion de la garantie n°20/03 du 4 avril 2003, jugé convertible comme notifiée par
la lettre n°4841/CAB/MIN/ECN-T/15/JEB/2008 du 06 octobre 2008.

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d’accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

Les parties au présent avenant ont convenu de ce qui suit :

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
A Promse. um k Jr
KITOKO Hélène LOFOLI MEKASO Pasteur NGUMA
François ENGBA SALISALI BATI{IG
k £ cn PRE PE : -

2/21

Avenant n°©/{ à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Article 1 de l'avenant portant sur le chapitre 1 « Dispositions générales », article 2

Extrait de l'article 2 de l'accord des clauses sociales du 2 septembre 2011:

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte aux quatre premières assiettes
annuelles de coupe, conformément à l'article 1 de l'annexe 1 de l'arrêté n"28/CAB/MIN/ECN-
T/27/JEB/08 précité.

Extrait de l'article 2 est modifié comme suit

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte à la première assiette
annuelle de coupe (AAC 1), conformément à l'article 1 de l'annexe 1 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 précité.

Article 2 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 4 :

Extrait de l'article 4 de l'accord des clauses sociales du 2 septembre 2011 :

Dans ce cadre, le concessionnaire forestier s'est engagé (voir compte rendu des réunions de
négociation en annexe 9), à financer à travers le Fonds de Développement (cf. Article 11) au
profit de la communauté locale, la réalisation des infrastructures socio-économiques ci-
après :

+ _ Réfection, équipement des installations hospitalières et scolaires :

1. Une école primaire de 6 salles, bureau et 7 WC à Yamboma

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
À Dur A K (T4
| KITOKO Hélène LOFOLI MEKASO Pasteur NGUMA
_ François ENGBA SALISALI BA O
A LL M &  d

3/21

Avenant n°.0{à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Extrait de l'article 4 est modifié comme suit

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socioéconomiques ci-après :

+ Réfection, équipement des installations hospitalières et scolaires :

Type de bâtiment/ Infrastructure RER | Localisation | Nombre
Construction d’une école de trois salles de classe en
brique de 162 m° de surface en briques cuites+ Pur eux YAMBOMA L

: , 2 2
Construction d’un centre de santé de 48 m° de surface YAMBOMA 4
en brique cuites £4 pla Lou
Construction des installations sanitaires 5 m° de YAMBOMA 6
surface en briques cuites

Article 3 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 6 :

Extrait de l'article 6 de la clause du 2 septembre 2011 :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon l'un des mécanismes
suivants :

- affectation, chaque année et quelle que soit la zone exploitée, de 5 % du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession ; un programme prévisionnel chiffré
d'entretien et de maintenance, sur les 4 ou 5 années à venir, des infrastructures
socioéconomiques déjà réalisées au bénéfice de l'ensemble des communautés locales
riverains ayants-droit sur la concession forestière est joint en annexe 11

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
KITOKO Hélène LOFOLI MEKASO Pasteur NGUMA

François ENGBA SALISALI BATI —

4/21

Avenant n° {7/1 à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Extrait de l'article 6 est modifié comme suit

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant:

+ affectation, chaque année et quelle que soit la zone exploitée, de 8,6% du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux
infrastructures déjà réalisées sur l'ensemble de la concession ; un programme
prévisionnel chiffré d'entretien et de maintenance, sur les 4 années à venir, des
infrastructures socioéconomiques déjà réalisées au bénéfice de l'ensemble des
communautés locales riverains ayants-droit sur la concession forestière est joint
en annexe

Article 4 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 11 :

Extrait de l'article 11 de l'accord des clauses sociales du 2 septembre 2011 :

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût
total des travaux d'infrastructures socioéconomiques (trente deux mille quatre cents dollars)
présentés à l'article 4 ci-dessus.

A cet effet, SODEFOR ouvre dans ses livres ce jour, 2 septembre 2011, un compte spécial
pour le groupement Likombe et le crédite d'un montant de trois mille deux cents quarante
dollars américains (3.240$).

Ces 10% constituent une avance sur les ristournes à verser sur les volumes de bois prélevés
dans le bloc d'exploitation considéré qui regroupe, selon les cas, 4 ou 5 assiettes annuelles
de coupes et sont remboursables à la fin de la période considérée.

Extrait de l'article 11 est modifié comme suit

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire
forestier s'engage à dégager, à la signature du présent accord, un préfinancement de
10% du coût total des travaux d'infrastructures socioéconomiques présentés à l'article
4 ci-dessus. Ces 10% constituent une avance sur les ristournes à verser sur les
volumes de bois prélevés dans le bloc d'exploitation considéré qui regroupe,
partiellement 1 assiette annuelle de coupe et sont remboursables à la fin de la période
considérée.

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
Hiwr - M k 4
KITOKO Hélène LOFOLI MEKASO Pasteur NGUMA
L _______ | François ENGBA SALISALI > —
LK | L M <S. =

5/21
Avenant n°@4à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Article 5 de l’avenant portant sur l’annexe 8:

Ilest joint au présent avenant, l'annexe 8 relative à la carte de localisation des infrastructures
socio-économiques

République Démocratique du Congo

£ ÿ okooi Garantie d'Approvisionnement 20 /03 SODEFOR Basoko FORET
LE api isati ñ ï RESSOURCES
LA 2kKap Localisation des projets communautaires NTM

2 GroupementLikombe

2ISQ0E 2UvE
ñ

Infrastructures à réaliser
À Routs
# Ecok primaire
Cf Ecole decondaire
FA Bibliothèque
Q Bureau
sale
& Maison
|| @ Merhé
z | | © Cantre de santé
O1 1 à Transport
$ El Terrain de foot
© anteme

£
è
+8
8

| LL Pirogue

A Mouin

+ Source deau

À Tüle

| % Se

> Pont

Æ Post à souder

Æ Groupe électrogène

BE Moteur |
# Bétail |
EE Wotovéo
| e Vilage
Réseau routier
= Nationale
| | Principale
— Cour d'eau
Z | | Assiette Annuelle de Coupe
8 CAssiette Annuelle de Coupe 1
À | | Cassie Amnuele de Coupe 2
[Assiette Annuelle de Coupe 3 ——
| Cassets Amos de Coupe 4 Numérisation sur fond de carte scannée |
| | Ætirmite concession de la G A20/ 03 Sodelo Basokc
| Datum: WGS 1984
Sisème de coordonné: pots |
|E E 5 5 F. | Pot les ss A 2013 Mate |
' 1 : 4 —
2IS0VE 2OVE AMNQUE
BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
Duese - A
KITOKO Hélène LOFOLI MEKASO Pasteur
François ENGBA SALISALI
je M e]

6/21
Avenant n°2/.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Article 5 de l'avenant
Il'est joint au présent avenant, l'annexe 13 relative au :

13.1 Devis estimatif et prévisionnel d'installation sanitaire

Devis prévisionnel et estimatif installation sanitaire

Rubriques Unité Nombre rix unitaire $ |Prix total $

Chevros Ts D rois. 350,00 | $ 35,00

Ciment pavement|Sacs 50 ke | al $ 22,00 E 88,00

Ciment joint Sacs 50kg 2]S 22,00 ||

[Tôle BWG 28 [Tôle CE 16,00

Porte simple Porte ils 30,00

Brique cuite Brique 300] S 0,10|

Clous Forfait $ 15,00

[Total fourniture 306,00

Main d'œuvre | 00

[Total

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA

Pr 5 x k V4

| KITOKO Hélène LOFOLI MEKASO Pasteur NGUMA
Es François ENGBA SALISALI BATITJ

FA L M + G

7121
Avenant n°{/.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

13.2 Le devis estimatif et prévisionnel de construction d'une école primaire de 3 salles avec
bureau.

1 bâtiment scolaire de 6 classes | Longueur %o m Lageur 90 m Sfaæ 3400 m°
(Briques cuites + bureau)
Coût Salaires Coûtfoumitures extérieures.
Paramètres Unité | largeur| épaissour| Longueur Nomt
Nombre de jours 12
[Coût joumalier chef maçon 9 [Chewrons m° 22,000 500 160,00
[Nombre chef maçons 1 | [Crapene m_|00 | 00 400 | 4700 188000
(Coût horaire maçons 5 | [Cmenrtondation sac 50kg = & 200 136400
[Ciment pavement sac 50 kg 62 2200 1364,00
[Nombre maçons 2 [Tôles de 3 m BG 28 Tôle 180 1600 2880,00
[Nombre de jours 120 | [Fabie méenge mé 130 | 70 88200
(Coût joumaler chef menuisier 7] [sem m3 540 | 600 202,40
[Nombre che menuisier 1] [Brute graver m3 = 210 | 200 4200
[Coût joumalier menuisiers 5 [Moellon m3 = 136,000 10,00 1360,00
Nombre menuisiers 1] (Gousœue mn - 24 300 7200
Calcuis (Cious de 150 *g = 24 300 7200
[Salaire chef d'équipe maçon 100 | [Cious de 120 Kg = 14 300 4200
(Sataire maçons 120 | [Ciousæ 100 Kg = 14 300 4200
[Cious de 80 kg 2 300 84,00
(Cious de 60 kg 2 300 6300
Sous Total Salaires maçons 220 | [Crus *g = 2 30 6300
F (Clous de 20 +9 2 300 8400
[Portes en bois panneaux unité 7 100,00 70000
Salaire cho équipe menuisier 80 | |[Fenétes enbois unité 3 66500 231000
Briques cuites unité 32000 0,10 3200,00
[Salaire menuisiers 60 Bancs/Tables unité 120 100,00 12000,00
[Sous Total Salaires menusiers | 1440 | [Tableau unité = G 350 21000
[Tables simples unité 6 15,00 90,00
[Chaises en bois 6 15,00 90,00
fGuincaitene (serures, rit
[Sous total Salaires 3720 | |oonos.) 1 21200 212,00
Sous total fournitures extérieures 529 668,40
Récapitulatif Coûts Ecole 6 dasses
Coût salaires 3720
Fournitures extérieures 29 558,40
Total chantier 33 278,40
[Coût d'une école de Basses 16 639,20

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
Fat ae DA k V24
KITOKO Hélène LOFOLI MEKASO Pasteur NGUMA
François ENGBA SALISALI BATI
E L s >

8/21

Avenant n° £-{.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

13.3 Le devis estimatif et prévisionnel de construction du centre de santé

Deus Centre de santé Longueur 900 m Largeur 600 m Surfaæ 5400 m°
{Briques cuites)
Coût Salaires Coëtfournitures extérieures.
Paramètres Unité | largeur| épaissour| Longueur Nombre | Cube Fan | Prix
a
Nombre de jous 45 | [Crapenes ms E 47,00 22.0
(Coût joumaler cher maçon 9 | [Chers m 5 50 2500
Nombre chef maçons 1] [ment sac 50kg 2 200 523,0
(Coût journalier maçons 3 | [oescz Tale 4 1600 736,00
Nombre maçons 2 | [Sebie moine ms 2 7,00 175,00
Nombre de jours 20 | [Saetn m3 O 600 5400
[Coût joumalier chef menuisier 5 | [Eroucttes graver m3 3 200 60
Nombre chef menuisier 1] [Mosons m3 æ 1000 25000
(Coût joumaler menuisiers 3 | [Gious dre Ko 4 300 1200
Nombre menuisiers 2 | [Coude 150 ko 4 300 12,00
JCious de 120 ko 2 30 600
[Salaire cher d'équipe maçon 405 | [Cou de 100 Ko 2 300 60
(Salaire maçons 25 | [Glousceso kg 4 300 1200
JCious de 60 Ko 3 3,00 2,00
Jcious de 40 Ko 3 300 2.00
[Sous taie Salaires maçons 630 | [Ciousdezo ko 4 30 12,00
Portes en bois unité 3 100,00 30000
Féneitres en bois unité 5 6600 3000
(Salaire chef d'équipe menuisier | 280 | [Briques cuites unité 6000 0.10 600,00
Bureau unité 3 5000 150,00
(Saaire menusters 200 | [Cases unité 10 1500 150,00
[Sous oral Saiares menuisier 480 | |rabies simpies unité 10 150 150,00
Etagères en bois unité 5 EX 150,00
[Amor forait 1 150,00 150,00
| Guncaere Gers | ai u ï
Sous total Salaires s1110,00|  goncs….) 105,00 105,00
Sous total fournitures extérieures 542900
Œût salaires
Fournitures extérieures
Total chantier
BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
R7 ma - M K 724
KITOKO Hélène LOFOLI MEKASO Pasteur NGUMA
François ENGBA SALISALI BAT]
K Ja M << £

9/21

Avenant n°£.{ à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de

Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Article 7 de l’avenant :

Ilest complété au présent avenant, l'annexe 14 relative à :

14.1 Le plan métré construction d'un centre de santé

Plan du dispensaire

2m

3m

Aceuell
Labo

Chambre

3m

| N
= ù
/
onsuation Sale d'accouchement “

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA

mr. M k [7
KITOKO Hélène LOFOLI MEKASO Pasteur NGU)

François ENGBA SALISALI B [e]
K A M s PE

10/21

Avenant n°.9{à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

14.2 Le plan métré école de 3 classes

Plan école de 3 classes+ Bureau+toilettes 162 m? de surface

27m

E
wo
14.3 Le plan métré des installations sanitaires
Plan type Installation san de 5 m° de surface
2,5m
< >
1 2
E
La
BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE | MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
KITOKO Hélène LOFOLI MEKASO Pasteur NGUMA
François ENGBA SALISALI BATITIGO

11/21

Avenant n°9-{à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Article 8 de l'avenant :

L'annexe 15 de l'accord de la clause sociale est complétée le budget prévisionnel du fonds
de développement.

Budget prévisionnel du Fonds de Développement des communautés
LIKOMBE/BASOKO, SODEFOR CCF 37/11

Coût Unitaire
{S$)

Réalisations Montant (US $)

(1. Construction, aménagement des routes Ï
, Equipement des installations hospitalières et scolaires
(Construction école primaire de trois salles + bureau YAMBOMBA Eve Î 1 $ 1663920$ 1663920

(Constucioncente de santé à Yambomba D'AMEOMBA [Centre [1 [5 ss 5300
Autres: Ï
(Consbuction installation sanitaire 'aMEOuEA Insatllaton $ $  35000)$ 2100.00

[TOTAL REALISATION

2407820
|
[Coûtde fonctionnement des Comit Local de Gestion el de Suiv Ï
(Foncior tdu CLG
“oncionnement du 100% $ 2400
Fonciomementdu CLS Ï

OTAL FONCTIONNEMENT (maximum 10% Coût des ravaux des irastucres)

=
(Coût d'enteten etde maintenance pour la première année de coupe (AAC 1)

TOTAL FONDS DE DEVELOPPEMENT

Montant prévisionnel pour le Fond de Développement : $ 28 966,00

Montant de l'avance (10% du montant des infrastuctures)

pour le démarrage des travaux $ 2407.82
BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
KITOKO Hélène LOFOLI MEKASO Pasteur NGUMA

. François ENGBA SALISALI BATITJ8O

Lk Æ M 8. A

12/21
Avenant n° 2..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Article 9 de l’avenant :

L'annexe 16 de l'accord de la clause sociale est complétée par le budget prévisionnel de
fonctionnement du comité local de gestion et du comité local de suivi

Budget prévisionnel fonctionnement CLG et CLS LIKOMBE/BaSOKO

NOMBRE DE | NOMBREDE | MONIANT |
E TOTAL
RUBRIQUES MEMBRES REUNION JETONS
1. Jeton présence |
CLG 11 121$ 1000 1$ 1 320,00
CLS 11 81 $ 10,001 $ 880,00
2. Forfait papèterie (an)
CLG 11$ 100,00 | $ 100,00
CLS 11$ 100,001 $ 100,00
$ 2400,00

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE | MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
= Das - M K V44
ÎTOKO Hélène | LOFOLI MEKASO Pasteur NGUMA

François ENGBA SALISALI mn

13/21
Avenant n°. à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Article 10 de l’avenant

L'annexe 17 de l'accord de la clause sociale est complétée par le programme prévisionnel
chiffré d'entretien et de maintenance des infrastructures socio-économiques.

Programme prévisionnel d'entretien et maintenance , SODEFOR 37/11, Gpmnt LIKOMBE

Quantité prixunitaire Total
isierie de tous les batiments
[Planches 3 Planche Sfbatiment | 900! 135
L ie joint 0,01 m3 5 $ 350,00)$ 18
n sin d'œuvre 0,5 jour 5|batiment $ 5,001 $ 13
3 tableaux | $ 3500[S 105
2 table banc 3|salles $ 100,00!S 600
3. Toiture detc. es batiments
F 38628 3 tôle 5]batiment $ 16,00 | $ 240
1 d'œuvre 3 jour $ 6001 $ 18
Autres
art 3 sac Slbaiment  [S 2200[5 330
ure 1 serrure S|batiment $ 15,001 $ 75
se 3 chaise SJbatiment $ 15,00 |$ 225
ies $ 700
nelle porte/fenêtrel 2 paumelle 5lbatiment $ 300|$ 30
Entretien route
| çon =
ER TOTAL entretien : $ 2488
BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE | François MOTENGA Gérard MAWA
7 F4 7
| fr M k
KI <O Hélèr LOFOLI MEKASO Pasteur NGUMA

_ | François ENGBA SALISALI BATILIGO
& L M LES

14/21

= W 1 S
nvsSNvs VaON3 SIOSue1+
Aneysed OSVHAN 110101 | _euel8H OHOLIX
»W Er
A4 & Pa
VAN P18199 VONILON SIOSUE14 ann
VONYONONW 3SILV V13d} VONVAVN OHOSVYa OWIGNON VM 3HIvava

EQLOQUEX € SEQUES VoroASL0S]
EQUOQUE E AUPS 8p SAUPO UOYINSUO

ST TT CET

] =

I 009 $1009 $p009 $/00 $ [ L'74 $ (919+S719 JuaueuLopouo |
sr $ Cr eau pu]
so $ 174 $ auras]

| Î | [ CE CE vausoæud)
as Ses sf slam s sur sl |
“ nm [a | a ù Ju fa fa nu [ufafafufafml]
vœu couv er en (| SANS ANA SAAIONVAL KA SG NAT

LUE EU
OHOSV&/ABNOMIT 149 ‘LLILE HO1IGOS opsouoy jueod

‘senbiuouo98-0100$ sjefoid sep uonesijee1 ep [euuoisiaa1d ewueBouoiuo ai 1ed e8jeduo9 }S2 jueuene | ep 81 exeuue,7
jueusne, 2p LL 21954

‘IgNOHN Juewedno1o
‘4043dOS ‘LL/2£0 ,U 818}S2104 UOISSSOU0N 8p JEHUON np SeBIEUD Sep 18129 NP 2E100S 2SNEJO E] JUENJSUOO P1099, 8 f PU JUEUSAY
Avenant n°©.{à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Article 12 de l’avenant :

L'annexe 19 de l'avenant est complétée par le document régissant les conditions d'accès au
Fonds de développement par le comité local de gestion

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier SODEFOR, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale et/ou peuple autochtone, à
la suite de versement des recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire SODEFOR s'engage à mettre à la disposition du
comité local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées
dans le budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être
organisées par les parties prenantes (comité local de gestion et entreprise/concessionnaire)
pour des clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l’entreprise/concessionnaire SODEFOR, soit par le CLG, et
dans tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l'entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés et déclinés en deux étapes de réception d'abord entre l'Entreprise et le Comité
Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
les membres de l'équipe locale de construction.

| BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
L Sim N] K 7/4
ITOKO Hélène LOFOLI MEKASO Pasteur NGUMA
François ENGBA SALISALI BAT [e]
LR È M & -

16/21
Avenant n°Q4.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du

chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
| LIKUNDE François MOTENGA Gérard MAWA
- Dusr- M k ft
OKO Hélène LOFOLI MEKASO Pasteur NGUMA
François ENGBA SALISALI BAT]
Æ L M e

17/21

L'annexe 20 de l'avenant est complétée par le document attestant la consignation des fonds
auprès de l'exploitant forestier SODEFOR.

e. ATTESTATION DE CONSIGNATION
Conformément à la Clause Sociale du Cahier des Charges du contrat de concession
forestière signé le 2 septembre 2011 entre le concessionnaire forestier SODEFOR d'une
part, et la communauté locale du Groupement LIKOMBE du village YAMBOMBAd'autre
part, pour le Contrat de concession forestière n°20/03 située dans La Province Orientale,

District de Tshopo, Territoire de BASOKO.

Nous attestons que le concessionnaire forestier SODEFOR a crédité le 1°’ septembre 2011
en ses livres, le compte de la communauté locale du groupement ci-haut évoqué, d'une
somme de dollars Américains Deux mille quatre cent sept quarante et deux cents (2 407,42
$) (lettres et chiffres) correspondant à 10% du montant du coût des infrastructures retenues

et ce, conformément à l'article 11 de l'arrêté 023/CAB/MIN/ECN-T/28/JEB/10.

Signaturedu concéssi ire forestier
BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE | MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
KITOKO Hélène | LOFOLI MEKASO Pasteur NGUMA

François ENGBA SALISALI BATITIGO

Avenant n° 2{à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Article 13 de l'avenant :

L'annexe 21 de l'avenant est complétée par le document attestant le montant de jeton de
présence du comité local de gestion et de suivi

(Conformément à l’article 24 de l'AM 023/CAB/MIN/ECN-T/28/JEB/10)

Les parties ont convenu que le montant de jeton de présence est fixé 10 $USD, équivalent
en franc congolais de .................................

Ce montant couvre uniquement la présence effective aux réunions ou séances de travail des
membres du comité local de gestion et/ou du comité local de suivi en rapport avec la mise en
œuvre des projets de réalisations des infrastructures socio-économiques au profit de la
communauté locale et/ou peuple autochtone.

Les réunions des membres du comité local de gestion et/ou du comité local de suivi sont
tenues en respectant les planifications telles que arrêtées par les parties prenantes. Elles
peuvent être organisées en sessions ordinaires et/ou en sessions extraordinaires.

Une fiche et/ou formulaire de présence est établie à la fin de chaque réunion et sert de
document attestant de la remise du jeton de présence aux membres présents (CLG et/ou
CLS)

Les parties conviennent que le montant de jeton de présence alloué pour la participation aux
réunions couvre également la prise en charge restauration des membres du CLG et/ou CLS.

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
LIKUNDE François MOTENGA Gérard MAWA
Dose” A k WA
KITOKO Hélène LOFOLI MEKASO Pasteur NGUMA
. François ENGBA SALISALI BATI
LK L. N [= _

18/21
Avenant n°©1.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Article 14 de l’avenant :

Ilest complété par le présent avenant, l'annexe 22 qui indique le trajet concerné au titre des
modalités de transport des personnes et des biens

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier, SODEFOR, s'engage à faciliter l'embarquement à bord de ses moyens de transport
d'un nombre limité des personnes rattachées aux villages du groupement LIKOMBE.

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions
ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique
liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce
transport à 15 personnes par ponton, selon les dispositions suivantes :

Y Ces personnes sont préalablement enregistrées par une personne désignée par le
comité local de gestion. Cette désignation fera l'objet d'un échange de courrier entre
le comité local de gestion et l'entreprise. La personne désignée remet à chaque
personne enregistrée une note attestant qu'elle a été autorisée de voyager à bord
des moyens de transport du concessionnaire forestier.

Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît
que la Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du
voyage, y compris lors de l'embarquement et le débarquement.

Y_ Chaque passager peut transporter avec soi une charge ne dépassant pas le poids
de cinq sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul
responsable de la surveillance de ses biens, ce qui vaut dire que le concessionnaire
forestier ne peut pas être tenue responsable en cas de perte ou disparition.

*_ La facilité de transport ne peut pas être confondue à la prise en charge par la société.
De ce fait, toute personne à qui cette facilité a été accordée, libère le bateau dès
l'arrivée à destination pour un en droit de sa convenance.

La facilité de transport est accordée entre l'embarcadère du chantier de coupe des AAC et le
siège de SODEFOR à Lileko. La facilité est également accordé entre le siège de SODEFOR
à Lileko et Kinshasa mais pour un transport maximum de 15 personnes par ponton toutes
concessions confondues. L'ordre de priorité est basé sur l'enregistrement des demandes.

Ainsi convenu entre les parties, le présent avenant n°. .est établi en 5 exemplaires
originaux et remis à chacune des parties, à l'Administrateur du territoire, à l'Administration
forestière provinciale et à l'Administration centrale des forêts pour son annexion aux clauses
sociales signées en date du 02 septembre 2011 à LILEKO.

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE MONGANGA
| LIKUNDE François MOTENGA Gérard MAWA

| _& Ni - M k 14
ITOKO Hélène | LOFOLI MEKASO Pasteur NGUMA

François ENGBA SALISALI BA
LE E M Sd

19/21
Avenant n° /-{à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Pour les Communautés locales, le Comité Local de Gestion

N° | Nom Fonction
01 | BABAIKE WA LIKUNDE Président
02 | MONDIMO François Secrétaire

03 | BASOKO MOTENGA Michel | Trésorier de
04 | MAKANDA Gérard Conseiller

05 | KPETA ATISE Edouard Conseiller

06 | MONGANGA MAWA Conseiller

07 | KITOKO Hélène Conseiller

08 | LOFOLI François Conseiller

09 | MEKASO ENGBA Conseiller

10 | Pasteur SALISALI Observateur/ Société civile
11 K GVMA BATITI CHQ Représentant du

concessionnaire

BABAIKE WA | MONDIMO BASOKO MAKANDA KPETA ATISE | MONGANGA
LIKUNDE François MOTENGA Gérard MAWA

Æ Nu - M ñ 24
KITOKO Hélène | LOFOLI MEKASO Pasteur NGUMA

François ENGBA SALISALI BAT] (e]
k dr k 5 P

20/21
Avenant n°0/à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de
Concession Forestière n° 037/11, SODEFOR, Groupement LIKOMBE,

Pour le Visa, le Comité local de Suivi

N° | Nom Fonction
01 an Simlis Akanrs StXéka Président (Adm. Territoire)
02 | MEYOLO BOKOMBELA Conseiller
03 | ADJOKI EDOUARD Conseiller L =
04 | LOKUMETE Jean Claude Conseiller
05 | MOYOLI EBONGE Conseiller
| 06 | BILIMA Denis Conseiller
07 | KAMENI Pierre Conseiller
08 | KAMENI Gaston Conseiller
09 | MONDIMO Conseiller
10 | ISOMALAMBEE Représentant ONG n
11 drqustin ROLE Représentant concessionnaire

Pour L’Administrateur du Territoire

Noms Fonction

à ADPTINISTENTEUR D

. À k.

DS. AKANIS S1Y4K4 ERerroreE

BABAIKE WA MONDIMO BASOKO MAKANDA KPETA ATISE | MONGANGA
LIKUNDE François MOTENGA Gérard : MAWA

Z Pme 2 x_|"
KITOKO Hélène | LOFOLI MEKASO Pasteur NGUMA

François ENGBA SALISALI B
x d{ 4 = d

21/21
egis cine æ\ Okapi  6cECT

CODELT

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

PROCES-VERBAL DE . CHANGE MERT..D'SRTETR... À LA CLAUSE SOCIALE
SIGNEE ENTRE SODEFOR ET LE GROUPEMENT … Li. KE...

VA #43, GepVict ge da Owen d Aù,

mous, meuwubrts Je Qa GŒumuanauté Qt Au groupe ru)
ÊKsube dau Q% Le vitoliz de Bascko , eu pneu
ip Éneu zut | ds Qa ummiex de acute h en AG

a Àes Han, go ales dx Miutateke
namrek 24 qatèté de act Qrtateu

das

AUS Ole ui 4e +

a aeun pes Ge
avprine cf A cie, & L'article 4 de QA 'chauue

PE Galr  nù act GR exie8{ 242 avec Qx SCPEFaR ee
Ke AR dapse{, Q wo utau : pri sa ak du els di

Mveloppenat hat soul à 28 SECHE d'or, aa

ET
arteua Éadratuxcfuus L
aAAR € feu

ia pris "
d'uint dt
JBupus 4 hoeires <

32 . 400 A

6 Lame, en Laques Gate
[ETS

ra hs AU À a À ‘
P kt \M Village Jamb os mb 2

Fe uC Fu sm Fe & Re u (QT Go MALE
D LES At da

‘5

nu _. AR gTdon A uv
| | | Asia EN deiele ppe mi ut Da 4
tieu ef ad Feu du Ca des inf LP cf | "
- FA Lui C
pu © ÉTES #

trie  ÉValue7 &
N

CT

à
$

A te Vas à Faux t gd te x ax lou ge Gÿ - den è f

G. SA. Cpend eut, 8 & ER Courte CT À dt VATUS
2 buolat dd Qi / Une pufuct:

2 uote ARR GUN Kb avec 20 Lo y at dx n ss us «fe
tot , - 0 TeSSAE ,
(dat Conyees den La cŸ aunr #8 Ce le Le

Œ - à pre

ANA, En vs dx

LY
hanten eut do Et D gs |
| pra-eu Cm an A he app arte & Q ati
Courtuu CE an  d'unr dote

© $ { (Ad me
AéIA? avec binreaun ou Lau ge
JA MBÈM BA .

> Ç29
{

SE
NM

ak
CODELT

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

Zjegis bdpa GECT.

Conractien EUR Gutae de ganté ds 4% we de

n  S u K 2 9: JU lacs
TA L nes LU bar ques Ce Fes & S.5S4 & AU Vilacs
Je -o mbea ,

Dow Lette u \k NArUE Fons PLUS LIRE
Cour Tax AW Fat at | Aaitta dx

TT put di un AUX en lon ur Gi 2 À: Acof
AAA vole ce ÿ «a ne O0 mo +
k Mo No uF pri Jègiou | poux 0e %e uCfteu nt me ve À

dé Come Li (ras < tou ot de Zamvt eva lu d
& 2400 £ 75e èt ÀA0% du Gr he tal 4 (a fruit
ik uuts

- LC Meuxtaut por (ue ufahieu RE ma cfauauu de
À vf aa Fu cf ut No ed Co wo us qe an
/. (}

: : . FUAA
Hate à SAGE not 1,672 du Pond de détlepeecd
ble Q ofFal feud de déVelr pee equal"
7.466.

En Reù & gui & put - Ver bal ea Fe fa LU et
Pa pe Qre na pra utaut du g® eue et |

OA fase bei @ ge & dit.

Luke be

HE A :
Fruit d'a mbomba, CE. Lo43
ES

6 do l & «a go pe nt Miomien di ac Hate

VANAPIBA DMACE ANDRE MARIVE Reltko (CAMES
A D

TE D

48 AR pi TT dt Hu
: eut Hbc Ca Sea L PR fre SATA Cexpe & fente
LJOLOM £E kelele Abu .
.egis bdpa

.
1

CODELT

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

Re cie Ua loi TE de. 07

STE! DE PRESENCE

ARR. POREFRR.CCE.STM,
NOM & POSTNOM QUALITE VILLAGE SIGNATURE
de
1,
lbhGhif Pin) Le | Auf Ere
2 ;
; ke HBAgA Me kiLutr Tag
/ At FA 3 n |
M AbAKDA ( E RAR D M CL Yrboule A
4 4 . eme y =
FPADMEE GA. CE Pauleta
s |, 2.
= Mara tjs ANDLE duf PRES Kite nbe a
PARA IT ls tt fe
LLeF le FRANS nsc JANBcnEA ne 7e
[81,4 : : lt Je
| PU ar C4 run) Ai en EL FE
9 | _ LG : | L. .
ÀD3 SR: Epecva?p EE: (PA Lrknhe TE 5
0. ;
ME où Boromsrid SE : ti ko HRE Me
"| 4 foko perEnE | Coral 1 ke BE

Pléorvmwere sean dd Grudt | Lt KIMRE EEE
2 EN ED PER | fe nr
CLOENATE Au Ce im Bomie 2
sehalange PET Same
"14 Je n qe Miel ES 2277 CHE —
soute Hrga CE [damtnntr Le
"LYE yéLe GÉE SET Hnby he CPE
AREA Are ME ie LCÉONIGÉ -es
n| /Aimete FR Cu | jipimée Re eg
RAT oO FROIDE CC. ZRTRET: £
egis bdpa

SF
'R
M

CODELT

À BujrA Dents US

| Lfavoo pou | TA

. Sacs SA PIRERA Le Cd Dre
Mssnate uen ccc QT re

# Rimgepa Ca Pal ECS EVA NE e bpa pass

27 À D a ù Dr /À :
PV 4 Bo Kéle CR DURS RE :

GA mare pret cree

RENE LEZ cree
NOM SIENT | ler] Fe Le

31

32

33

34

35

36

37

38

39

40

41

42

L

43

DEF . ! 2
i É RE 9kapi  MGECT. _ &
egisi oc TER DK GET. Soeur

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

PROCES-VERBAL DE -SRWATURE..DE.L/ ARE A LA CLAUSE SOCIALE
SIGNEE ENTRE SODEFOR ET LE GROUPEMENT ……h.\. RS. MBE

L'An Lo13, 40° poucnsr du met

«d'AOÙ T heu Communautt du poupemt LIKoMBE,
LT Aa dla Auteaïtrs police - À d'u nat E'Ve4
Use ous La facilitation de da missum de fact
G taire 7 NES ex tin de Clara des no Gale
Le ahur ces os pa, Aus Mi niatone Aa {' Envoro name

Gonaenvatun de La mature e+ Tount LÀ Le parent
ANenant m4 pn tout: Censtinte on Te tons Len

2 Laure 40 Cali ACapet &ox! 1 Se pt mon / LOAA Nec a
Bo AE FOR Pa Nisaiss 20 np Ce cles Snedifications de Pv
NUS que, Ce jet - _Nur sal af s En bli pour os me

Cv
Ch

Sn de det.
Pour Le A apr lun à

2 FI:

x ef Ac qesyenent

ANDET MAYAFER A NAALE

Lea webbles Aus De

fe RE

<eit 2 Yambenba, 4€ its

SIVAKA

iteire-

qn Sinptice AKANIS
Pniistrateur de Tervi

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession torestiere

LISTE DE PRESENCE À LA REUNION DU ..A.@./08/2013 SUR LA SIGNATURE
AVENANT... Li OMBE...

| N° NOM & POSTNOM QUALITE I VILLAGE SIGNATURE

[01 ms F2 ÿ = kc CF. pra 1 uZ MÊÈTE
02 SA VenRert LL. }
D'GABAIKE TP BE | 2 : Eutl Zi

M fo £okLt FRan CG CONSEt Le JAMEMeR
A7 72277705 TEE] ;
06 | ADIo4i-EpoutrI | CONSEIULLE ULOPRE. LA

07  MEM>Lo Prsten a SEC Lu Less D BE ENT
08 (kitoke_ AERENE ConsErtieurd L'LemrReET ZX,

0 Lo Mere -Tan-clas Conkille + LUkeMRE me

110 |Kprrgni - PerRe |c Sec Pr Livovac | LEFÈ
[11 LMeyeli - EBvAË= CONMEULER.. kon le”
ID Salsa mea socck-Cunl@|/;uomgs 1 —
BTABEAG: AELER Fe 1 ET sr

[UT AAMENT. CASTe CoNMEVER ikotrsE
15! BiRIMA JENIS Con flan piloMRE

6 en GR EAN -hÈCUE DAME SPHECHEZ
[TT IMONDI Nu Janus [Li FoMsæ |
ï MAKA NA - GÉRARS Conser (la |LikoMBE
(D |LPEIR-ATISE  laee ire Gé | Ke BE
A Seal ANBE RL. | Mag eg

(D Lusne-melel \onservrrerr | M
18 2 Hamas hour) HE Base (Let BE
Lo | Mega he | Sa 1H

L l / 2 = cl Life MBE
16 lkeroie - CrEnanmil Mrernnuc À fr 2 2 Él
(7 ego ne - uen | laGupuir el Le mr |:
. LB YEz£he .- AAEMSG) OS ERJAXU ser 2 M1LA-
| 29 pro sure - seat ME ja BE Ce | srtyÂ
LU Peso -Brkehi | lucars ac | VA, ce 4
Hlééroie- SE | Mers Nr
(D imEMAso ENGbn | metre ce | JamPBomiAA
8 |rpnucese - im | crpnvara) amené

